                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


JAMES RUIZ CORIZ,

                         Plaintiff,

v.                                                                           No. 1:18-cv-00553-KRS

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                         Defendant.


OPINION AND ORDER GRANTING IN PART PLAINTIFF’S MOTION TO REVERSE
                         AND REMAND

        Plaintiff seeks review of the Commissioner’s determination that he is not entitled to

Social Security disability benefits. With the consent of the parties to conduct dispositive

proceedings in this matter, see 28 U.S.C. § 636(c); Fed. R. Civ. P. 73(b), the Court reverses and

remands for further proceedings.

                                  I. PROCEDURAL BACKGROUND

        In February 2010, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that he had been disabled since February 10, 2009, due to

pemphigus vulgaris.1 (AR 420). Following a hearing held on March 1, 2012, administrative law

judge (“ALJ”) Ben Willner assessed Plaintiff with the severe impairments of pemphigus vulgaris

and poly-arthralgias affecting the shoulder, knee, elbow, hand, and back. (AR 137). ALJ

Willner then determined that Plaintiff had the residual functional capacity (“RFC”) to perform

the full range of medium work and thus was not disabled. (AR 138). Plaintiff successfully


1
 As explained by Plaintiff, pemphigus vulgaris “is an autoimmune disorder in which the body damages skin and
mucous membrane cells.” (Doc. 22, p. 8).

                                                                                                   Page 1 of 14
petitioned the Appeals Council for review and the case was remanded for further development.

(AR 147-49).

         In 2014, per the order of remand, Plaintiff received a hearing before ALJ Michelle

Lindsay. ALJ Lindsay found that Plaintiff had the severe impairments of chondromalacia of the

left knee; mild arthritis of the hands; history of carpal tunnel syndrome; left ulnar neuropathy,

status post ulnar nerve release and transposition; early arthritis of the left elbow; pemphigus

vulgaris; depression; and anxiety. (AR 157). Ultimately, though, she issued an unfavorable

decision, concluding that Plaintiff retained the RFC to perform a limited range of light work.

(AR 169). Plaintiff appealed this decision, too, and the Appeals Council granted review. (176-

183).

         On May 12, 2016, the Appeals Council issued a partially favorable decision, wherein it

determined that Plaintiff was under a disability as of December 9, 2014. Somewhat confusingly,

the Council then explained that it adopted the ALJ’s conclusion that Plaintiff was not disabled

prior to December 9, 2014, (AR 180, 182), but it then remanded the case for further

consideration of Plaintiff’s RFC from February 10, 2009 through December 9, 2014. (AR 188).

Here, the Council directed the ALJ to further evaluate “treating physician”2 Dr. Robert Krueger’s

opinion, provide specific evidence to support Plaintiff’s assessed limitations, and obtain

supplemental evidence from a vocational expert (“VE”) to “clarify the effect of the assessed

limitations on the claimant’s occupational base.” (AR 189).

         Although not a model of clarity, it appears that the Appeals Council was concerned that

Dr. Krueger’s opinion might have an effect on the ALJ’s mental RFC findings pre-December 9,

2014. Accordingly, on March 20, 2017, Plaintiff received a supplemental hearing before ALJ


2
 The Appeals Council mislabeled Dr. Krueger as a “treating physician” when, in actuality, the doctor met with
Plaintiff one time to conduct a consultative examination. See 20 C.F.R. § 404.1527 (a)(2). See also (Doc. 22, p. 3).

                                                                                                       Page 2 of 14
Lindsay. The ALJ was clearly frustrated with the order of remand, stating that the Appeals

Council “just made a stinking mess out of [the case].” (AR 49). She went on to note that the

Council “thoroughly screwed it up,” (AR 50), that she would be “making the same findings, it’s

not going to change anything,” (AR 49), and directed Plaintiff’s attorney to “get [Plaintiff’s] age,

education, blah-blah, on the record.” (AR 54).

        Following these unique opening remarks, Plaintiff testified as to his mental state between

February 2009 and December 2014. He attested that he suffered from depression, anxiety, loss

of interest, fatigue, and sleep disturbances; that he had difficulties with concentration and public

interaction; and that he stopped taking mental health medications because of the side effects.

(AR 58-66). Plaintiff further explained that depression, anxiety, and fatigue were also side

effects of his autoimmune medication, and that the anxiety and fatigue negatively impacted his

ability to drive and do housework. (Id.).

        On August 14, 2017, ALJ Lindsay determined, once again, that Plaintiff was not disabled

prior to December 9, 2014. (AR 35). In making her decision, the ALJ employed the required

five-step disability analysis,3 first finding that Plaintiff had not engaged in substantial gainful

activity since his alleged onset date of February 10, 2009.4 (AR 24 ). At step two, she assessed

Plaintiff with the same severe impairments that she listed in her 2014 decision, but included the

additional severe impairment of borderline intellectual functioning. (AR 25). At step three, the

ALJ determined that none of Plaintiff’s impairments, whether alone or in combination, met or

medically equaled the severity of a listed impairment. (Id.).




3
 See 20 C.F.R. § 404.1520 (outlining the five-step analysis).
4
 The ALJ also determined that Plaintiff met the insured status requirements of the Social Security Act through
September 30, 2013. (AR 24).

                                                                                                      Page 3 of 14
       ALJ Lindsay next considered Plaintiff’s RFC and, true to her word, made findings

identical to those she reached in 2014. See AR 159.

       I find that the claimant has the residual functional capacity to perform light work
       as defined in 20 CFR 404.1567(b) and 416.967(b) in that he can lift, carry, push,
       and pull 20 pounds occasionally, and ten pounds frequently. He can sit for six
       of eight hours, and stand and/or walk for six of eight hours. He is further limited
       in that he can occasionally kneel and crawl, but can never climb ladders, ropes,
       or scaffolds. He can occasionally handle and finger, and he must avoid
       unprotected heights. In addition, he is limited to understanding, remembering,
       and carrying out simple instructions, and is able to maintain attention and
       concentration to perform only simple tasks for two hours at a time without
       requiring redirection to task. He can have only occasional contact with the
       general public. Finally, he requires work involving no more than occasional
       change in a routine work setting.

(AR 27).

       ALJ Lindsay then proceeded to steps four and five where, in reliance on VE testimony

offered at Plaintiff’s 2014 hearing, she determined that Plaintiff did not have any past relevant

work but that he was capable of performing the requirements of representative occupations such

as cotton classer aide, blending tank tender helper, and scaling machine operator. (AR 34-35).

Accordingly, the ALJ issued an unfavorable decision and, subsequently, the Appeals Council

denied Plaintiff’s third request for review. (AR 1, 35). Now that the Commissioner’s decision is

final, see Sims v. Apfel, 530 U.S. 103, 106–07 (2000), Plaintiff’s request for review is properly

before the Court. 42 U.S.C. § 405(g).

                                         II. STANDARD

       Judicial review of the Commissioner’s decision is limited to determining “whether

substantial evidence supports the factual findings and whether the ALJ applied the correct legal

standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also 42 U.S.C. §

405(g). “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

                                                                                        Page 4 of 14
(quotation omitted). “Evidence is not substantial if it is overwhelmed by other evidence in the

record or constitutes mere conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1261-62 (10th Cir.

2005) (quotation omitted). The Court must examine the record as a whole, “including anything

that may undercut or detract from the ALJ's findings in order to determine if the substantiality

test has been met.” Id. at 1262. “Failure to apply the correct legal standard or to provide this

court with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984) (quotation

omitted). Even so, it is not the function of the Court to review Plaintiff’s claims de novo, and the

Court may not reweigh the evidence or substitute its judgment for that of the ALJ. Glass v.

Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).

                                         III. ANALYSIS

                                      A. Plaintiff’s Arguments

       Plaintiff raises multiple challenges to the Commissioner’s decision. Broadly speaking,

Plaintiff argues that the ALJ (1) failed to consider his autoimmune disorder under the appropriate

listing; (2) improperly evaluated the medical and opinion evidence of record; and (3) failed to

elicit VE testimony during Plaintiff’s most recent hearing. Having meticulously combed the

record, the Court assigns error to the ALJ’s consideration of opinion evidence offered by

Plaintiff’s consulting examiner, Robert Krueger, Ph.D., FICPP, counselor, Penny Davies, Ph.D.,

LPCC, and treating physician, Rajan K. Mirchandani, MD.

                             B. The ALJ’s Opinion Evidence Evaluation

       It is beyond dispute that an ALJ is required to consider and weigh every medical opinion

contained in the record. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012); 20

C.F.R. § 404.1527(c). In determining what weight to give to an opinion, the ALJ evaluates



                                                                                        Page 5 of 14
several factors including, inter alia, the supportability and consistency of the opinion. 20 C.F.R.

§ 404.1527(c)(1)-(6). The ALJ need not expressly consider all of the relevant factors, but his or

her decision must be “sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the…medical opinion and the reasons for that weight.” Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007) (quotation omitted). ALJ Lindsay’s evidence evaluation

falls short of these mandates.

                                        1. Dr. Robert Krueger

       On February 17, 2012, Dr. Krueger conducted a psychological evaluation of Plaintiff “in

order to obtain information about his current cognitive/emotional/behavioral functioning, to

assist with diagnosis and to assist with [the] processing of his disability claim.” (AR 731).

         After conducting a battery of tests and assessments, Dr. Krueger diagnosed Plaintiff

with major depressive disorder, adjustment disorder with anxiety, and borderline intellectual

functioning. (AR 735). He then opined that Plaintiff would have marked impairment with

complex or detailed instructions; maintaining pace and persistence in work environments;

adjusting to changes in work environment; dealing with the general public; and traveling to

distant places alone. (AR 736). Dr. Krueger further assessed Plaintiff with moderate impairment

in terms of understanding, remembering, and following simple work instructions; dealing with

supervisors and coworkers; and moderate “and at times marked” impairment with recognizing

and appropriately responding to dangers in the work environment. (Id.). He also noted that

Plaintiff “shows evidence of having long-term cognitive impairment” and that he is “marginally

capable of managing his own financial benefits.” (Id.).

       ALJ Lindsay afforded “little weight” to Dr. Krueger’s opinion, finding that the doctor

was not a treating source but rather an examining source whose evaluation was made at the



                                                                                        Page 6 of 14
request of Plaintiff’s representative and for the purpose of processing Plaintiff’s disability claim.

(AR 31.) Because of this, ALJ Lindsay determined that Plaintiff “had every reason to present

himself worse than he was at that time and thereafter.” (Id.).

       ALJ Lindsay also found that Dr. Krueger’s evaluation was inconsistent with the evidence.

Here, she pointed to Plaintiff’s limited mental health treatment and a March 2013 report that

Vistaril worked well to control Plaintiff’s anxiety and depression. (Id.). ALJ Lindsay went on to

state that Dr. Krueger’s assessment of Plaintiff’s intellectual functioning was “flawed” because

Plaintiff continued to work on cars—skilled work requiring a “higher degree” of intellectual

functioning—during the relevant timeframe. (AR 32).

       The ALJ failed to articulate legitimate reasons for rejecting Dr. Krueger’s findings.

Although an examining physician’s opinion may not be entitled to “the sort of deferential

treatment accorded to a treating physician’s opinion,” Doyal v. Barnhart, 331 F.3d 758, 763

(10th Cir. 2003), the ALJ was still required to weigh Dr. Krueger’s opinion in accordance with

20 C.F.R. § 404.1527(c)(1)-(6). And, the fact that the opinion was elicited at the request of

Plaintiff’s representative is not a valid reason to discredit the doctor’s findings. Cf. McGoffin v.

Barnhart, 288 F.3d 1248, 1253 (10th Cir. 2002) (holding that an alleged advocacy posture is not

a proper basis for the rejection of a treating physician’s opinion).

       Further, the ALJ’s suggestion that Plaintiff used his evaluation with Dr. Krueger as an

opportunity to create false evidence is completely unsubstantiated. There is nothing, either in the

record or cited by the ALJ, to indicate that Plaintiff was malingering at any point or that he acted

dishonestly in the disability process. See Hardman v. Barnhart, 362 F.3d 676, 679 (10th Cir.

2004) (explaining that conclusory statements with no link to the evidence or facts prevents

meaningful review of the ALJ’s decision).



                                                                                          Page 7 of 14
       The ALJ’s remaining justifications for rejecting Dr. Krueger’s opinion are also invalid.

The ALJ places great emphasis on the limited mental health evidence found in the record. While

the ALJ deems this as inconsistent with the doctor’s findings, “[t]he absence of evidence is not

evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1491 (10th Cir. 1993). See also Grotendorst

v. Astrue, 370 F. App'x 879, 883 (10th Cir. 2010) (unpublished) (explaining that “the lack of

treatment for an impairment does not necessarily mean that the impairment does not exist or

impose functional limitations”). Moreover, the Court notes that while a plaintiff’s efforts to seek

treatment may be considered when assessing the plaintiff’s statements concerning the intensity,

persistence and limiting effects of his symptoms, Thompson, 987 F.2d at 490, this factor is not

used to evaluate the validity of a medical source opinion. See 20 C.F.R. § 404.1527(c)(1)-(6).

       The ALJ also makes several references to Plaintiff’s “acknowledgment” that Vistaril

worked well to control his anxiety and depression. (AR 31, 33). Yet, this statement was actually

made by Plaintiff’s wife, and it only appears once in the record. (AR 848). Additionally, when

asked about his psychiatric medications at the 2017 hearing, Plaintiff stated that he used to take

Zoloft and “something else” but that he stopped because of the side effects. (AR 66). The ALJ’s

decision omits discussion of this testimony. This was error. An ALJ may “not ignore evidence

that does not support his decision,” Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1239

(10th Cir. 2001), or pick and choose from the record. Hardman v. Barnhart, 362 F.3d 676, 681

(10th Cir. 2004).

       Finally, the Court is unable to follow the ALJ’s reasoning in regard to Dr. Krueger’s

assessment of Plaintiff’s intellectual functioning. The ALJ determined that the doctor’s findings

were “flawed” because Plaintiff was able to work on automobiles. This is problematic for two

reasons.



                                                                                        Page 8 of 14
        First, the record shows that Plaintiff attempted to work three to five hours per week in

2009 and 2010. (AR 165). See also AR 64. Additionally, the ALJ determined that Plaintiff’s

attempts to work did not qualify as substantial gainful activity, (AR 24), and Plaintiff’s earning

records show that he last reported earnings in 2008. (AR 413). Without further elaboration from

the ALJ on this point, the Court cannot conclude that Plaintiff’s work history is relevant evidence

which adequately supports the ALJ’s findings. Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th

Cir. 2004).

        The second problem with the ALJ’s determination is that she listed borderline intellectual

functioning as one of Plaintiff’s severe impairments. (AR 25). This impairment was not

included in the two previous decisions and the only explanation for its inclusion in the 2017

decision is that the ALJ relied on Dr. Krueger’s findings to determine (1) that objective medical

evidence established the existence of the impairment, 20 C.F.R. § 404.1521; and (2) that the

impairment significantly limits Plaintiff’s ability to do basic work activities. 20 C.F.R. §

404.1520a(c); 20 C.F.R. § 404.1522. See also AR 23, 25. Accordingly, the Court is unable to

determine why the ALJ both relied upon and rejected Dr. Krueger’s findings as to Plaintiff’s

intellectual functioning. See, e.g., Chapo v. Astrue, 682 F.3d 1285, 1292 (10th Cir. 2012)

(finding that an ALJ must explain his reasons for accepting one portion of a medical opinion

while discrediting the remainder).

                                               2. Dr. Penny Davies

        From April 22, 2014 through June 19, 2014, Plaintiff and his wife attended seven5

marriage counseling sessions with Dr. Davies. (AR 855-56). As the following examples




5
 Treatment notes from June 19, 2014 indicate that the couple wanted to increase their sessions to twice a week;
however, there are no additional treatment notes after that date. (AR 856).

                                                                                                      Page 9 of 14
illustrate, treatment notes from four of these sessions reference Plaintiff’s mental state and/or

functional limitations.

April 22, 2014: “James seems to have problems w/ depression, anxiety, PTSD, as well as an

auto-immune disease….can’t really work….Limitations due to pemphigus vulgaris & emtl.

issues also affect his functioning.” (AR 855).

May 8, 2014: “[James’ wife] helps James with the cars. James can only work 2-5 hrs per wk.

Now his joints ache. He feels frustrated, depressed, anxious when trying to work. Not able to

work.” (Id.).

June 17, 2014: “Spent most of session going over symptoms that James experiences and how

they impart his ability to wok. James very limited.” (AR 856).

June 19, 2014: “James can’t work on cars really & struggles trying. Also has problems

focusing, remembering, cognitive issues also.” (Id.).

       On June 17, 2014, Dr. Davies completed a Mental Residual Functional Capacity

Questionnaire, wherein she opined that Plaintiff suffers from depression, anxiety, PTSD, and

substance abuse; that his pemphigus vulgaris complicates his symptoms; that his medications

cause side effects including dizziness, drowsiness, fatigue, lethargy, and stomach upset; and that

his prognosis was “poor.” (AR 782).

       Dr. Davies also noted that Plaintiff had no useful ability to function in terms of carrying

out very short and simple instructions; maintaining attention for two hour segments; maintaining

regular attendance and punctuality; working in coordination with others; completing a normal

workday/workweek without interruptions from psychologically based symptoms; performing at a

consistent pace; dealing with normal work stress; and recognizing and responding to hazards.

(AR 784-85).



                                                                                        Page 10 of 14
       Dr. Davies further documented that Plaintiff could not meet competitive standards with

regard to understanding and remembering both detailed and simple instructions; accepting

instructions; and responding appropriately to criticism from supervisors. (Id.). She did not,

however, believe that Plaintiff had a low IQ or reduced intellectual functioning. (AR 785).

       ALJ Lindsay afforded little weight to Dr. Davies’ findings, explaining that the doctor

provided marriage counseling to Plaintiff and his wife, rather than individual treatment for

significant mental health issues. (AR 33). She additionally noted that “there is nothing in the

record to suggest a decrease in [Plaintiff’s] ability to perform mental activities,” and again cited

to the singular report that Plaintiff’s medication worked well to control his anxiety and

depression. (Id.).

       While there might be valid reasons to reject Dr. Davies’ opinion, the ALJ’s justifications

are not sufficient. True, Dr. Davies was Plaintiff’s marriage counselor but this does not mean

she was ill-equipped to assess Plaintiff’s mental health. The Commissioner cites to 20 C.F.R. §

404.1527(c)(2)(ii) for the proposition that “an ALJ must consider whether the source has

provided treatment for the impairment in question.” (Doc. 24, p. 17). However, this is not a

situation where Plaintiff’s ophthalmologist noticed that he complained of neck pain. See 20

C.F.R. § 404.1527(c)(2)(ii) (providing the ophthalmologist/neck pain example and explaining

that such an opinion is entitled to less weight than that of a physician who treated the claimant’s

neck pain). Rather, this is a situation where Plaintiff’s mental state was at issue, albeit it in the

context of how it affected his marital relationship, and a licensed counselor made assessments

that were both within her wheelhouse and pertinent to the counseling sessions. See, e.g., 20

C.F.R. § 404.1527(c)(2)(ii), (c)(5).




                                                                                          Page 11 of 14
        The Commissioner also argues that the ALJ properly rejected Dr. Davies’ opinion due to

the doctor’s limited treatment history with Plaintiff. (Doc. 24, p. 17). Plaintiff’s treatment

history with the doctor was not, however, one of the ALJ’s proffered reasons for rejecting the

evidence. And, the Court “may not create or adopt post-hoc rationalizations to support the ALJ's

decision.” Haga v. Astrue, 482 F.3d 1205, 1207 (10th Cir. 2007).

        Turning to the ALJ’s evidentiary arguments, the Court has already addressed the isolated

reference to Vistaril, and it is unable to decipher the ALJ’s statement that “there is nothing in the

record to suggest a decrease in [Plaintiff’s] ability to perform mental activities.” (AR 33).

Unfortunately, the Commissioner does not address the latter in his response. The ALJ identified

Plaintiff’s depression and anxiety as severe impairments that limit Plaintiff’s ability to perform

basic work requirements. (AR 25). She also determined that Plaintiff’s mental impairments

caused moderate limitations in the four broad areas of functioning. (AR 26). These findings

signify a “decrease” in Plaintiff’s ability to perform mental activities. In the alternative, it is

possible that the ALJ was referring to a decrease at a specific point in time or from a specific

benchmark. Though, without further explanation from the ALJ, the Court cannot deem this a

legitimate reason to discount the doctor’s opinion. Robinson v. Barnhart, 366 F.3d 1078, 1082

(10th Cir. 2004).

                                      3. Dr. Rajan K. Mirchandani

        Via medical source statements from both 2012 and 2013, Plaintiff’s treating physician,

Dr. Mirchandani, expressed that Plaintiff was unable to work due to severe pain caused by

arthritis and musculoskeletal issues; environmental sensitivities caused by Plaintiff’s pemphigus

vulgaris; medication side effects; depression; and anxiety. (AR 741-44, 778-81). He also

assessed Plaintiff with multiple postural limitations. (Id.).



                                                                                           Page 12 of 14
       In rejecting Dr. Mirchandani’s statements, the ALJ discussed the record medical evidence

which revealed that Plaintiff had only minimal degenerative changes and arthritis in his hands

and left elbow. (AR 32). There were no findings of arthritis otherwise, and Dr. Mirchandani’s

treatment notes did not contain any acute findings upon examination. (Id.).

       The ALJ provided specific, legitimate reasons for discounting the doctor’s statements in

regard to Plaintiff’s arthritic and musculoskeletal pain, viz., inconsistencies in the objective

evidence of record. Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003). Accordingly,

the Court is without authority to displace the ALJ’s findings. Biestek v. Berryhill, 139 S. Ct.

1148, 1152 (2019). Although Plaintiff cites to evidence which he deems to be consistent with

Dr. Mirchandani’s opinions, “[t]he possibility of drawing two inconsistent conclusions from the

evidence does not prevent an administrative agency's findings from being supported by

substantial evidence” and does not warrant remand. Lax v. Astrue, 489 F.3d 1080, 1084 (10th

Cir. 2007) (quotation omitted).

       However, the ALJ failed to discuss the doctor’s statements concerning Plaintiff’s

environmental sensitivities and medication side effects. Both of these factors have the potential

to alter Plaintiff’s RFC and thus they must be considered and adressed in the ALJ’s decision.

See Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996) (explaining that an ALJ “must discuss

the uncontroverted evidence he chooses not to rely upon, as well as significantly probative

evidence he rejects”). This is especially important in the context of side effects as the record is

replete with evidence that Plaintiff suffered from fatigue, dizziness, nausea, anxiety, depression,

and other effects as a result of his pemphigus vulgaris treatments. See, e.g., AR 848, 850, 868,

869, 871, 872.

                                        IV. CONCLUSION



                                                                                         Page 13 of 14
       The ALJ failed to properly support her rejection of the opinions provided by Dr. Krueger

and Dr. Davies, and failed to consider and weigh Dr. Mirchandani’s assessed environmental and

medication based limitations. Because the Court “cannot simply presume that the ALJ applied

the correct legal standards” in evaluating this evidence, Watkins, 350 F.3d at 1301, it must

remand the Commissioner’s decision for further proceedings. Consequently, these

circumstances do not lend themselves to a court ordered award of benefits. See, e.g., Salazar v.

Barnhart, 468 F.3d 615, 626 (10th Cir. 2006) (awarding benefits to a disabled individual after

determining that further proceedings on remand would not serve any useful purpose).

       On remand, the Commissioner is directed to reevaluate the doctors’ opinions in

accordance with 20 C.F.R. § 404.1527(c)(1)-(6), and ensure that the weight assigned to all of the

opinions is supported by substantial evidence. Due to this directive, the Court will not reach

Plaintiff’s remaining arguments. See Watkins, 350 F.3d at 1299 (explaining that the plaintiff’s

additional arguments “may be affected by the ALJ's treatment of [the] case on remand”).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Reverse and Remand for

Payment of Benefits, or in the Alternative, for a Rehearing (Doc. 22) is hereby GRANTED as to

Plaintiff’s request for remand and reevaluation, and DENIED in regard to his request for

payment of benefits. The Court further ORDERS that this matter is REMANDED for

additional proceedings consistent with this order.


                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                                                      Page 14 of 14
